Exhibit 10.1

EXECUTIVE EMPLOYMENT AGREEMENT

THIS EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”), effective as of
February 25, 2013, is made by and between AXOGEN CORPORATION, a Delaware
corporation (“AXOGEN” or “Employer”), and Shawn McCarrey (“Employee”), whose
resident address is 4667 Warrington Drive, Roswell, GA 30075 (collectively, the
“Parties”).

RECITALS:

A. WHEREAS, AXOGEN believes it is in its best interest to employ Employee, and
Employee desires to be employed by AXOGEN; and

B. WHEREAS, AXOGEN and Employee desire to set forth the terms and conditions on
which Employee shall be employed by and perform duties on behalf of AXOGEN.

NOW, THEREFORE, in consideration of the promises set forth in this Agreement,
and for other good and valuable consideration, the receipt and adequacy of which
is acknowledged by this Agreement, the Parties to this Agreement, intending to
be legally bound, agree as follows:

1. Employment. AXOGEN hereby employs Employee, and Employee hereby accepts such
employment, all upon the terms and conditions set forth in this Agreement,
including those set forth in the attached Schedules and Exhibits.

(a) Duties of Employee. The duties of Employee are set forth on Schedule 1 of
this Agreement, which is attached hereto and incorporated herein by reference.

(b) Compensation and Benefits. The compensation and benefits to which Employee
may be entitled pursuant to this Agreement are set forth on Schedule 2 of this
Agreement, which is attached hereto and incorporated herein by reference.

2. Confidentiality Agreement/Non-Disclosure/Non-Competition Agreement. The
Parties have entered into, as a condition of Employee’s employment, a
Confidentiality Agreement/Non-Disclosure with Invention Assignment Agreement
(the “Confidentiality/Non-Compete Agreement”), which shall be incorporated
herein by reference.

3. Non-Competition Agreement. Employee has agreed as a condition to employment
to the non-competition provisions of the Confidentiality/Non-Compete Agreement.

4. Termination.

(a) At-will. Either AXOGEN or Employee may terminate this Agreement at any time
during the course of Employee’s employment and for any reason, upon giving
written notice to the other party. Employer shall have no further liability or
obligation to Employee other than to pay for services rendered through
Employee’s last date of employment. If Employee elects to terminate this
Agreement and provides Employer with any notice period prior to the date of
termination, Employer may elect to terminate this Agreement immediately thereon
and incur no further obligation to Employee other than for wages worked through
the date of termination of this Agreement. It is the intention of the Parties
that at all times this shall be an at-will employment relationship during the
course of Employee’s employment with Employer. Nothing contained in this
Agreement shall be deemed or construed to create a contractual relationship
between the Parties for a specific duration of time.

 

Page 1



--------------------------------------------------------------------------------

(b) Death. In the event of the death of the Employee, this Agreement shall
terminate on the date of Employee’s death, without any liability to or upon the
Employer other than to pay for services rendered prior to the date of the
Employee’s death.

(c) Permanent Disability. For purposes of this Agreement, the term “Permanent
Disability” shall mean a physical or mental incapacity of Employee, which
renders Employee unable to perform Employee’s duties pursuant to this Agreement,
and which shall continue for ninety (90) consecutive days or one hundred and
eighty (180) days during any twelve month period. If AXOGEN or Employee
terminates Employee’s employment by reason of Permanent Disability of Employee,
this Agreement shall terminate immediately upon written notice by AXOGEN to
Employee, or the date Employee gives notice to terminate employment to AXOGEN,
without any liability to or upon the Employer other than to pay for services
rendered through the termination date.

5. Change in Control.

For the purposes of this Agreement, a “Change in Control” shall mean the
occurrence of any of the following events:

(i) any “person” (as that term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (“Exchange Act”)), who holds less
than twenty percent (20%) of the combined voting power of the securities of
AXOGEN or its parent company AxoGen, Inc. (“INC.”), becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of AXOGEN or INC. representing fifty percent (50%) or
more of the combined voting power of the securities of either AXOGEN or INC.
then outstanding; or

(ii) during any period of twenty-four (24) consecutive months, individuals, who,
at the beginning of such period constitute all members of the Board of Directors
of INC. (the “Board”) and cease, for any reason, to constitute at least a
majority of the Board, unless the election of each director who was not a
director at the beginning of the period was either nominated for election by, or
approved by a vote of, at least two-thirds of the directors then still in office
who were directors at the beginning of the period; or

(iii) AXOGEN or INC. consolidates or merges with another company, and AXOGEN or
INC. is not the continuing or surviving corporation, provided, however, that any
consolidation or merger whereby INC. continues as the majority holder of AXOGEN
securities or a merger or consolidation of AXOGEN and INC. will not constitute a
Change in Control; or

(iv) shares of AXOGEN’s or INC.’s common stock are converted into cash,
securities, or other property, other than by a merger of AXOGEN or INC.,
pursuant to Section 5(a)(iii), in which the holders of AXOGEN’s or INC.’s common
stock immediately prior to the merger have the same proportionate ownership of
common stock of the surviving corporation as immediately after the merger; or

 

Page 2



--------------------------------------------------------------------------------

(v) AXOGEN or INC. sells, leases, exchanges, or otherwise transfers all, or
substantially all, of its assets (in one transaction or in a series of related
transactions), provided, however, that any such transaction related to AXOGEN
whereby INC. continues as the majority holder of AXOGEN securities or INC. is
the sole other party to the transaction, will not constitute a Change in
Control; or

(vi) the holders of AXOGEN’s or INC.’s stock approve a plan or proposal for the
liquidation or dissolution of AXOGEN or INC.

7. Surrender of Records and all Company Property. Upon the termination of
Employee’s employment for any reason, whether by AXOGEN or Employee, Employee
agrees to return to AXOGEN, in good condition, (i) any and all equipment
belonging to AXOGEN including, without limitation, computers, cell phones, and
personal digital assistants, and (ii) any and all data, computer files, customer
lists and contact information, documents and other materials in Employee’s
possession, or removed by Employee from AXOGEN’s premises, whether now in
Employee’s possession or not, which materials were obtained in connection with
Employee’s employment with AXOGEN, including any and all copies (whether
complete or partial) and extracts thereof, and (iii) any and all other company
property or Confidential Information and materials as they are defined in
Employee’s Confidentiality/Non-Compete Agreement, in the Employee’s control or
possession.

8. Miscellaneous Provisions.

(a). Amendments to this Agreement only in Writing. The provisions of this
Agreement and the attached Schedules and Exhibits shall only be amended,
supplemented, or waived by a written agreement executed by both a duly
authorized officer of AXOGEN and Employee.

(b). Assignments. Employee shall not assign Employee’s rights and/or obligations
pursuant to this Agreement or the attached Schedules and Exhibits. AXOGEN may
assign its rights and/or obligations pursuant to this Agreement and the attached
Schedules and Exhibits at any time without prior notice to Employee. In the
event of a Change of Control in which AXOGEN or INC. is not the surviving
entity, any reference to AXOGEN or INC. shall be deemed to refer to the
surviving entity.

(c). Binding Effect. All of the terms and provisions of this Agreement and the
attached Schedules and Exhibits, whether so expressed or not, shall be binding
upon, inure to the benefit of, and be enforceable by the Parties and their
respective administrators, executors, legal representatives, heirs, successors
and permitted assigns.

(d). The Provisions of this Agreement are Severable. If any part of this
Agreement, or any of the Schedules or Exhibits entered into pursuant to this
Agreement, is contrary to, prohibited by, or deemed invalid under any applicable
law or regulation, such provision shall be inapplicable and deemed omitted to
the extent so contrary, prohibited or invalid, but the remainder of this
Agreement and its Schedules and Exhibits shall not be so invalidated, and shall
be given full force and effect so far as possible.

 

Page 3



--------------------------------------------------------------------------------

(e). Survival. Notwithstanding anything to the contrary in this Agreement, the
provisions of Sections 1 through 8 shall survive and remain in effect beyond the
execution and delivery of this Agreement in accordance with their respective
terms of duration.

(f). Waivers. The failure or delay of AXOGEN at any time to require performance
by Employee of any provision of this Agreement or the attached Schedules and
Exhibits, even if known, shall not affect the right of AXOGEN to require
performance of that provision or to exercise any right, power or remedy pursuant
to this Agreement or the attached Schedules and Exhibits. Any waiver by AXOGEN
of any breach of any provision of this Agreement or the attached Schedules and
Exhibits shall not be construed as a waiver of any continuing or succeeding
breach of such provision, a waiver of the provision itself, or a waiver of any
right, power or remedy pursuant to this Agreement or the attached Schedules and
Exhibits.

(g). Notices. All notices, requests, consents and other communications required
or permitted under this Agreement shall be in writing and shall be
(i) hand-delivered by messenger or courier service; (ii) sent by an
overnight-mail service (e.g. FedX or UPS); or (iii) mailed (airmail, if
international) by registered or certified mail (postage prepaid), return receipt
requested, and addressed to:

If to Employee:

Employee’s most current address on file with AXOGEN.

 

If to AXOGEN:

   With a copy to:

AXOGEN Corporation

   AXOGEN Corporation

13859 Progress Blvd., Ste. 100

   13859 Progress Blvd., Ste. 100

Alachua, FL 32615

   Alachua, FL 32615

Attn: CEO

   Attn: Human Resources

or to such other address as any party may designate by written notice complying
with the terms of this section. Each such notice shall be deemed delivered
(a) on the date delivered, if by personal delivery, or (b) on the date upon
which the return receipt is signed, delivery is refused, or the notice is
designated by the postal authorities as not deliverable, as the case may be, if
mailed.

(h). Governing Law. This Agreement and the attached Schedules and Exhibits and
all transactions contemplated by this Agreement or the attached Schedules and
Exhibits shall be governed by, and construed and enforced in accordance with,
the internal laws of the State of Florida, without regard to principles of
conflicts of laws.

(i). Jurisdiction and Venue. The Parties acknowledge that a substantial portion
of negotiations, anticipated performance and execution of this Agreement and the
attached Schedules and Exhibits occurred, or shall occur, in Alachua County,
Florida, and the Parties irrevocably and unconditionally (a) agree that any
suit, action or legal proceeding arising out of, or relating to, this Agreement
or the attached Schedules and Exhibits shall be brought in the courts of record
of the State of Florida in Alachua County, or the United States District Court,
Northern District of Florida, Gainesville Division; (b) consent to the
jurisdiction of each such court in any such suit, action or proceeding;
(c) waive any objection which they may have to the laying of venue of any such
suit, action or proceeding in any of such courts; and (d) agree that service of
any court paper may be effected on such party by mail, as provided in this
Agreement, or in such other manner as may be provided under applicable laws or
court rules in said state.

 

Page 4



--------------------------------------------------------------------------------

(j). Remedies Available to Either Party Cumulative. No remedy conferred upon any
party pursuant to this Agreement (or the attached Schedules and Exhibits) is
intended to be exclusive of any other remedy, and each and every such remedy
shall be cumulative and shall be in addition to every other remedy given
pursuant to this Agreement (or the attached Schedules and Exhibits) now or
hereafter existing at law or in equity or by statute or otherwise. No single or
partial exercise by any party of any right, power or remedy pursuant to this
Agreement (or the attached Schedules and Exhibits) shall preclude any other or
further exercise of such right, power or remedy.

(k). Entire Agreement. This Agreement and the attached Schedules and Exhibits
represents the entire understanding and agreement between the Parties with
respect to the subject matter contained herein and supersedes all other
negotiations, understandings and representations (if any) made by and between
the Parties.

(l). Section and Paragraph Headings. Section and paragraph headings used
throughout this Agreement and the attached Schedules and Exhibits are for
convenience of reference only and in no way define, limit or describe the scope
or intent of this Agreement or the attached Schedules and Exhibits.

(m). Preparation of Agreement. This Agreement shall not be construed more
strongly against any party regardless of who is responsible for its preparation.
The Parties acknowledge that each party contributed to its negotiations and is
equally responsible for its preparation.

(n). Section 409A of the Code. Notwithstanding any provision of this Agreement
to the contrary, this Agreement is intended to meet the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) to
the extent applicable, the Parties intend to administer this Agreement in a
manner that is consistent with those requirements or an exception thereto, and
this Agreement shall be construed and interpreted in accordance with such
intent. Any payments that are considered deferred compensation under
Section 409A of the Code and that are paid to a “specified employee” (as defined
in Section 409A of the Code) upon separation from service shall be subject to a
six (6) month delay, if required by Section 409A of the Code. If required by
Section 409A of the Code, any amounts otherwise payable during the six (6) month
period that commences on and follows the Employee’s termination date shall be
paid in one lump sum amount on the first payroll date following the six
(6) month period following the Employee date of termination (or within thirty
(30) days of the Employee’s death, if earlier). For purposes of Section 409A of
the Code, all payments to be made upon a termination of employment under this
Agreement may only be made upon a “separation from service” (within the meaning
of such term under Section 409A of the Code). Each payment made under this
Agreement shall be treated as a separate payment. In no event shall the
Employee, directly or indirectly, designate the calendar year of a payment. All
reimbursements under this Agreement shall be provided in a manner that complies
with Section 409A of the Code, if applicable. If required by regulations or
other guidance issued under Section 409A of the Code or a court of competent
jurisdiction, the provisions regarding payments hereunder shall be amended to
provide for such payments to be made at the time allowed under such regulations,
guidance or authority that most closely achieves the intent of this Agreement.

 

Page 5



--------------------------------------------------------------------------------

EMPLOYEE AND AXOGEN have executed this Agreement as of the 25th day of February
2013.

 

AXOGEN Corporation /s/ Karen Zaderej Name: Karen Zaderej Title: CEO

 

EMPLOYEE: /s/ Shawn McCarrey Shawn McCarrey

 

Page 6



--------------------------------------------------------------------------------

SCHEDULE LIST

 

Schedule 1 -    Duties of Employee Schedule 2 -    Compensation and Benefits

 

Page 7



--------------------------------------------------------------------------------

SCHEDULE 1

DUTIES OF EMPLOYEE

The duties of Employee with AXOGEN Corporation (“AXOGEN” or “Employer”) are as
follows:

1. Employee’s Title: AXOGEN hereby employs Employee as a Senior Vice President
of Sales, which title may change at AXOGEN’s discretion.

2. Employee’s Duties: During employment with AXOGEN, Employee’s duties will
include, without limitation, the following:

(a) Description of Duties. Employee shall perform all duties in connection with
Employee’s position, or as otherwise designated by AXOGEN, including, without
limitation, the following duties:

Employee shall perform all duties in connection with Employee’s position, or as
otherwise designated by AXOGEN, including, without limitation demonstrate
creative, insightful ideas and implement them quickly and effectively; work with
deadlines; manage and complete projects through commercialization; develop
techniques in the clinical sale of concepts and products; effectively manage
budget and sales tracking; establish and monitor metrics to demonstrate
effectiveness in sales growth and market; create sales targets and meet or
exceed such targets; manage the sales team ensuring proper level and use of
resources; negotiate and execute contracts with hospitals and IDNs; work closely
with the Senior Vice President of Marketing or other designated person to create
strategies to communicate effectively with customers and maximize customer
retention; hire, develop, train and retain a high performing sales team; develop
sales training and sales tools as well as provide field sales support; develop
programs that increase qualified leads; work closely with the team to develop
and manage channel and partner programs, including identifying strategic
alliances that can benefit the growth of the company; assist in molding the
strategic direction of the company; and any other activities assigned to
Employee by AXOGEN from time to time.

(b) Report to AXOGEN Designated Manager. Employee shall report to the CEO of
AXOGEN.

(c) Compliance With Employee Policies and Procedures. Employee shall comply with
all AXOGEN policies and procedures for employees as provided to Employee on the
hire date and as such policies and procedures may exist from time to time.

(d) No Other Business Activities.

(i) Employee shall devote Employee’s entire professional time, energy and skill
to the performance of Employee’s duties pursuant to the Agreement, the service
of AXOGEN, and promotion of AXOGEN’s interests. The Parties agree that Employee
may not during Employee’s employment, except as permitted in writing by AXOGEN,
be engaged in any other business activity, whether or not such activity is
pursued for gain, profit, or other pecuniary advantage including, without
limitation, management or management consulting activities.

 

Page 8



--------------------------------------------------------------------------------

(ii) Notwithstanding the preceding subsection, Employee may invest Employee’s
personal assets in businesses or real estate that are not in competition with
AXOGEN where the form or manner of such investment will not require services on
the part of Employee, and in which Employee’s participation is solely that of a
passive investor.

(e) Compliance with AXOGEN’s Rules and Regulations. Employee agrees to abide by
all rules and regulations established from time to time by AXOGEN.

 

Page 9



--------------------------------------------------------------------------------

SCHEDULE 2

COMPENSATION AND BENEFITS

Subject to the terms and conditions of the Executive Employment Agreement (the
“Agreement”), Employee may be entitled to receive from AXOGEN Corporation
(“AXOGEN” or “Employer”) the following compensation and benefits:

1. Base Salary.

(a) Amount. Employee’s salary during employment with AXOGEN will be at the rate
of $200,000 (Two Hundred Thousand Dollars) annually, (the “Base Salary”)
effective upon execution and delivery of the Agreement and Employee’s first day
of employment with AXOGEN.

(b) Payment. The Base Salary shall be payable in accordance with the existing
payroll practices of AXOGEN, which practices may be changed by AXOGEN from time
to time at its sole discretion. The Base Salary shall be subject to all
appropriate withholding taxes.

(c) Review of Base Salary. The Base Salary shall be reviewed by AXOGEN on an
annual basis; however AXOGEN reserves the right to increase or decrease the Base
Salary at any time during the employment relationship in its sole discretion.

(d) Commission.

(i) Calculation. Employee will be paid a commission based upon an agreed upon
commission plan determined by AxoGen with a target of 100% of monthly base
salary.

(ii) Payment. The Commission, if paid, shall be paid in accordance with, and
subject to, the normal payroll policies of AXOGEN with respect to similar forms
of compensation, including, without limitation, being subject to all appropriate
withholding taxes.

(iii) Termination. Except as otherwise set forth in Paragraph 5 of the
Agreement, in the event that Employee’s employment is terminated for any reason,
either by Employee or AXOGEN, Employee’s entitlement to any Commissions set
forth in this Section 1(d) shall cease as of the date of termination. Employer
shall have no further liability or obligation to Employee with respect to
Commissions.

2. Business Expenses and Reimbursements. Employee shall be eligible for
reimbursement by AXOGEN in accordance with AXOGEN’s normal reimbursement
practices for ordinary and necessary business expenses incurred by Employee in
the performance of Employee’s duties for AXOGEN, so long as Employee timely
submits to AXOGEN accurate invoices and receipts of all expenses submitted for
reimbursement pursuant to this section.

3. Stock Options. Employee may be eligible to receive stock options in
accordance with the terms of the Employee’s Incentive Stock Option Agreement.

4. Car Allowance. During the Employee’s employment with AXOGEN, Employee will be
paid a car allowance in accordance with AXOGEN’s then existing car allowance
policy, if any. Employee shall timely submit to AXOGEN accurate invoices and
receipts of all expenses submitted for reimbursement.

 

Page 10



--------------------------------------------------------------------------------

5. Benefits. Employee will be permitted to participate in such benefit plans of
AXOGEN that may be in effect from time to time, to the extent Employee is
eligible under the terms of those plans. Nothing herein shall be construed to
require AXOGEN to institute or continue any particular plan or benefit. AXOGEN
reserves the right to add, change, or eliminate any benefits at any time at its
sole discretion.

6. Vacations and Holidays. Employee will be entitled to paid vacation and
holidays in accordance with the vacation and holiday policies of AXOGEN in
effect for its employees from time to time. Vacation must be taken by Employee
at such time or times as approved by AXOGEN. Employee is entitled to three
(3) weeks of paid vacation per calendar year with the first year prorated based
upon the number of days employed.

7. Bonus.

(a) Calculation. In the event that AxoGen’s gross revenue from March through
December 2013 exceeds the budgeted gross revenue as established by AXOGEN’s
Board of Directors for such period, Employee will be paid a cash bonus equal to
$40,000 and an additional Incentive Stock Option for the purchase of 17,000
shares granted on, and priced, January 15, 2014, if earned. Bonuses for
subsequent years will be agreed to by the parties.

(b) Payment. The Bonus if paid shall be paid in accordance with, and subject to,
the normal payroll policies of AXOGEN with respect to similar forms of
compensation, including, without limitation, being subject to all appropriate
withholding taxes.

8. Compensation Review. AXOGEN shall, from time to time, but no less frequently
than annually, review Employee’s compensation (including benefits) and may, in
its sole discretion, increase, or decrease, or eliminate any or all of the
benefits. Any such increase or decrease in the compensation package shall be
valid only if in writing, executed by a duly authorized officer of AXOGEN, and
such writing shall constitute an amendment to this Paragraph 8 (and to the
Agreement and any applicable Schedules or Exhibits) solely as to the benefits,
without waiver or modification of any other terms, conditions or provisions of
the Agreement.

9. Severance.

(a) Termination. In the event of Employee’s termination of employment by AXOGEN
without Substantial Cause (as defined below) or within one hundred and eighty
(180) days following a Change in Control or by Employee for Good Reason (as
defined below), Employee will be entitled to a severance payment consisting of
such aggregate amount of compensation, consisting of base salary, commission and
bonuses, that he received in the twelve (12) months prior to termination. For
purposes of this Agreement, “Substantial Cause” means: (A) the commission by
Employee of any act of fraud, theft, or embezzlement; (B) any material breach by
Employee of this Agreement, provided that AXOGEN shall have first delivered to
Employee written notice of the alleged breach, specifying the exact nature of
the breach in detail, and provided, further, that Employee shall have failed to
cure or substantially mitigate such breach within ten (10) days after receiving
such written notice; (C) commission or conviction of any felony, or of any
misdemeanor involving moral turpitude, or entry of a plea of guilty or nolo
contendere to any felony or misdemeanor; (D) material failure to

 

Page 11



--------------------------------------------------------------------------------

adhere to AXOGEN’s corporate codes, policies or procedures which have been
adopted in good faith for a valid business purpose as in effect from time to
time; or (E) failure to meet reasonable performance standards as determined by
AXOGEN, which include, but shall not be limited to, failure to have gross
revenue in a calendar quarter exceed 80% of budgeted gross revenue for such
quarter. For purposes of this Agreement, “Good Reason” shall mean Employee’s
resignation from employment upon or within ninety (90) days following a Change
of Control, if AXOGEN or INC. is not the surviving entity, provided that
Substantial Cause for termination of Employee’s employment does not exist at the
time of such resignation and the resignation is the result of the occurrence of
any one or more of the following:

 

  i. the assignment to Employee of any duties inconsistent in any respect with
his/her position (including status, offices, titles, and reporting
requirements), authorities, duties, or other responsibilities as in effect
immediately prior to the Change in Control of the Company or any other action of
the Company which results in a diminishment in such position, authority, duties,
or responsibilities, other than an insubstantial and inadvertent action which is
remedied by the Company promptly after receipt of notice thereof given by
Employee;

 

  ii. a reduction by AXOGEN in Employee’s base salary as in effect on the date
hereof and as the same shall be increased from time to time hereafter; or

 

  iii. the failure by AXOGEN to (A) continue in effect any material compensation
or benefit plan, program, policy or practice in which Employee was participating
at the time of the Change in Control of the Company or (B) provide Employee with
compensation and benefits at least equal (in terms of benefit levels and/or
reward opportunities) to those provided for under each employee benefit plan,
program, policy and practice as in effect immediately prior to the Change in
Control of the Company (or as in effect following the Change in Control of the
Company, if greater.

(b) Payment of Severance. Payment of any severance for Employee will be made in
a lump sum on the first payroll date following the 60th day following the date
of Employee’s termination of employment. Notwithstanding the foregoing, if the
Employee is a “specified employee” on Employee’s termination date, the
postponement provisions of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), as described in Section 8(n) below, shall apply, if
applicable.

10. No Other Compensation. Employee agrees that the compensation and benefits
set forth in the Agreement and this Schedule 2 are the sole and exclusive
compensation and benefits to which Employee is entitled pursuant to the
Agreement and this Schedule 2, and that Employee shall have no rights to receive
any other compensation or benefits of any nature from AXOGEN.

 

Page 12